Citation Nr: 1634928	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-31 117A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Service connection for a bilateral ankle disorder. 

3.  Service connection for a left elbow disorder, to include as secondary to the service-connected cervical spine degenerative disc disease (cervical spine disability).

4.  Service connection for a left shoulder disorder, indicated to be tendonitis, to include as secondary to the service-connected cervical spine disability.

5.  Service connection for a left hip disorder, to include as secondary to the service-connected lumbar spine degenerative disc disease (lumbar spine disability) and left lower extremity neuropathy disability. 

6.  Service connection for gastritis.

7.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected cervical spine disability

8.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected lumbar spine disability.   

9.  Entitlement to a higher (compensable) initial disability for the service-connected bilateral hearing loss disability.

10.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 (all issues except left elbow, gastritis, and TDIU), November 2011 (left elbow), August 2013 (gastritis), March 2014 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an August 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file on VBMS.  

During the August 2015 Board hearing, the Veteran testified that he has pain in the left upper extremity that radiates from the neck to the left elbow.  Based on the foregoing, the Board finds that the issue of service connection for a neurological disorder of the left upper extremity, as secondary to the service-connected cervical spine disability (38 C.F.R. § 3.310), has been raised by the record in the August 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The issues of service connection for a left shoulder disorder, a left hip disorder, and a bilateral ankle disorder, higher ratings for the service-connected lumbar spine, cervical spine, and bilateral hearing loss, as well as a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has current DSM-IV diagnoses of PTSD and major depressive disorder.

2. There is credible supporting evidence of psychiatric stressors in service.

3. There is credible supporting evidence that the Veteran's acquired psychiatric disorder of PTSD and major depressive disorder is related to the claimed stressors. 

4. The Veteran has a current disability of left elbow tendonitis. 

5. The Veteran sustained a left elbow strain during service that resolved prior to service separation. 

6. The current left elbow tendonitis did not start in service and is not etiologically related to the in-service left elbow strain. 

7. The Veteran has a current disability of gastritis. 

8. The Veteran had symptoms of gastritis during active service.

9. The current gastritis had its onset in service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of PTSD and major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for a left elbow disorder, to include as secondary to the service-connected cervical spine disability, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for gastritis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for gastritis and an acquired psychiatric disorder, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the claim for service connection for a left elbow disorder, in a November 2010 notice letter sent prior to the denial of the claim in the November 2011 rating decision, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability records, relevant VA examination report, the August 2015 Board hearing transcript, and the Veteran's written statements.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claim for service connection for a left elbow disorder, the Veteran was afforded a VA examination in May 2011, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination report contains all the findings needed to evaluate the claim for service connection for a left elbow disorder, including the Veteran's history and a rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, left elbow tendonitis is not a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a left elbow disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for an Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, including PTSD, depression, and anxiety, because it is related to in-service stressors.  A discussion of the Veteran's stressors is included below. 

The Board finds that the Veteran has a current acquired psychiatric disability of PTSD and major depressive disorder.  A November 2011 VA treatment record shows DSM-IV diagnoses of PTSD and major depressive disorder. 

Next, there is credible supporting evidence of psychiatric stressors in service.  In this case, although the Veteran has reported several in-service stressors, described below, none has been specifically corroborated.  The Veteran reported stressors including trying to stop a fellow soldier from committing suicide in 1984 while stationed in Italy, and shooting back at a firearms instructor that fired on the Veteran while stationed in Tyndall Air Force Base in 1990.  See, e.g., June 2009 VA Form 21-0781; August 2015 Board hearing transcript.  The Veteran indicated that he was involved in these incidents while performing his duties as a security police officer during service.  DD Form 214 confirms that the Veteran's military occupational specialty was a security supervisor.  Based on the foregoing, the Board finds the Veteran's account of the claimed in-service stressors to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. 
§ 1154(a).

Treatment records during the appeal period reflect that the Veteran consistently reported the in-service stressors detailed above.  In a May 2011 statement, the Veteran's VA psychiatrist stated that he had been treating the Veteran for anxiety and depression, and that the current working diagnosis included PTSD.  The VA physician opined that that as a military police officer, the Veteran encountered a number of traumatic events during military service, and that memories and feelings from these events continue to cause distress to the Veteran.

Based on the foregoing, the Board finds that the Veteran's claimed stressor are related to his military occupational specialty.  Here, the Veteran is competent to describe the in-service stressors, and the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  Further, the Board finds the May 2011 VA psychiatrist statement to be competent and credible medical evidence that the Veteran's currently diagnosed acquired psychiatric disability is related to the claimed in-service stressors.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Elbow Disorder

The Veteran contends that service connection for a left elbow disorder is warranted because a left elbow disorder is related to service.  Specifically, the Veteran asserted that the current left elbow tendonitis is related to an incident where he fell down and hit the left elbow during active service in 1984.  See, e.g., May 2011 VA examination report.  Alternatively, the Veteran advanced that the current left elbow tendonitis is related to the service-connected cervical spine disability because he has pain that radiates from the neck to the left elbow.  See, e.g., August 2015 Board hearing transcript. 

The Board finds that the Veteran has a current left elbow disability.  The May 2011 VA examination report shows a diagnosis of left elbow tendonitis.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran sustained a left elbow strain that resolved prior to service separation.  While the Veteran asserted that he sustained a left elbow injury when he fell and hit the left elbow during active service in 1984, a February 1984 service treatment record shows that the Veteran complained of left elbow pain after lifting weights and not after a fall.  Upon examination in February 1984, the Veteran had full range of motion of the left elbow, as well as tenderness at the outer edge of the left elbow.  The February 1984 service clinician questioned whether the Veteran had pulled muscle of the left arm and later assessed a left elbow strain.  

The rest of the service treatment records show no complaints, treatment, or diagnosis pertaining to the left elbow.  A September 1986 periodic examination during service, after the February 1984 left elbow complaints, shows a normal clinical evaluation of the upper extremities.  A concurrent report of medical history, completed by the Veteran, shows that the Veteran denied current symptoms and a history of swollen or painful joints, arthritis, painful or "trick" elbow, and bone, joint, or other deformity.  Another June 1991 service examination shows a normal clinical evaluation of the upper extremities.  Therefore, to the extent that the Veteran sustained a left elbow strain in February 1984, such injury appears to have resolved prior to service separation as evidenced by the Veteran's specific denials of left elbow symptoms, as well as the clinical findings of normal upper extremities, after the February 1984 left elbow strain. 

The Veteran did not report any low back symptoms at service separation and for many years after service separation.  The first post-service complaint pertaining to the left elbow is a February 2011 VA treatment record, which is approximately 19 years after service separation, shows that the Veteran reported left elbow pain.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  A March 1994 post-service private treatment record shows that the Veteran reported a history of food poisoning and indicated that he did not have any other history of prior medical or psychiatric illness or injuries.  Moreover, a March 2007 Lakeland Medical Center treatment record shows that the Veteran denied current symptoms or a history of elbow injury, pain, or surgery.  In this regard, the Board is not relying only on negative evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service and after service.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the current left elbow tendonitis is not related to service.  The May 2011 VA examiner opined that the left elbow tendonitis is less likely than not caused by or a result of a left elbow injury in service.  In reaching this conclusion, the May 2011 VA examiner reasoned that there is no evidence of chronicity of a left elbow disability in the service medical records and after active duty.  The May 2011 VA examiner also noted that the Veteran did not sustain a fall in service, but rather sustained a left elbow strain after lifting weights in 1984.  

The Board finds the May 2011 VA examination report to be highly probative with respect to service connection for a left elbow disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the May 2011 VA examination report provides competent, credible, and probative evidence that shows that the currently-diagnosed left elbow tendonitis is not etiologically related to the left elbow strain sustained in service. 
 
Insomuch as the Veteran asserts that the current left elbow tendonitis is directly related to the left elbow strain in service, the Board finds that the Veteran is not competent to relate the currently-diagnosed left elbow tendonitis disability to active service.  While the Veteran is competent to describe current symptoms or an in-service injury of the left elbow, under the facts of this case, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as left elbow tendonitis by an in-service left elbow strain, which requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have, especially in light of the Veteran's specific denials of left elbow symptoms during service after the February 1984 left elbow strain, as well as for many years after service and as recent as March 2007.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).   

The weight of the evidence shows that in this Veteran's case symptoms of a left elbow tendonitis were not manifested until approximately 19 years after service separation.  Consequently, the Veteran's purported opinion relating the current left elbow tendonitis to a left elbow strain in service is of no probative value.  Such opinion is also outweighed by the lay and medical evidence of record showing no left elbow symptoms, diagnosis, or treatment for many years after service separation.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a left elbow disorder on a direct basis must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

To the extent that the Veteran asserts that the current left elbow tendonitis is secondarily related to the service-connected cervical spine disability because of radiating pain from the neck to the left elbow, the Board has referred the issue of entitlement to a neurological disorder of the left upper extremity as secondary to the service-connected cervical spine disability, as explained above in the Introduction section.  Such disability, if present, contemplates the Veteran's symptom of radiating pain from the neck to the left elbow.  The Veteran has not otherwise provided a theory of how the current left elbow tendonitis can be related by way of causation or aggravation to the service-connected cervical spine disability.  The Board's referral of the issue of entitlement to a neurological disorder of the left upper extremity contemplates all of the Veteran's reported symptoms of radiating pain from the neck to the left elbow.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a left elbow disorder as secondary to the service-connected cervical spine disability must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Gastritis

The Veteran contends that service connection for gastritis is warranted because symptoms of gastritis started in service.  Specifically, the Veteran asserted that he had stomach problems in service, including stomach pain and heart burn.  Alternatively, the Veteran advanced that the current gastritis is caused or worsened by the pain medications he takes for the service-connected lumbar spine and cervical spine disabilities.  See, e.g., August 2015 Board hearing transcript; August 2015 representative brief; March 2012 VA examination report. 

The Board finds that the Veteran has a current disability of gastritis.  The March 2012 VA examination report shows a diagnosis of gastritis.  

The Board finds that the evidence is in relative equipoise on the question of whether the current gastritis began in service, that is, whether gastritis was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that he had symptoms of gastritis in service.  Service treatment records show abdominal complaints in June 1990, which were diagnosed as gastroenteritis.  A November 2011 VA physician opined that the Veteran's current abdominal symptoms at least as likely as not started in service.  In reaching this conclusion, the VA physician reasoned that the Veteran was treated for nausea and vomiting with reflux and emesis (vomiting) with orthostasis (upright standing posture) during service in June 1990, and that the Veteran stated that he had episodic abdominal pain that is similar to what he had during service. 

Evidence weighing against this finding includes the March 2012 VA examiner's opinion that it is less likely than not that the current gastritis was incurred in or caused by service.  In reaching this conclusion, the March 2012 VA examiner reasoned that a few documented episodes of a stomach virus in service that resolves on its own is not the cause of heart burn to develop 20 years later.  The March 2012 VA examiner noted that the Veteran has a history of alcohol abuse which is more likely a contributing factor to the development of heartburn.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current gastritis began during service, that is, gastritis was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for gastritis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for an acquired psychiatric disability of PTSD and major depressive disorder is granted. 

Service connection for a left elbow disorder, to include as secondary to the service-connected cervical spine disability, is denied.

Service connection for gastritis is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Service Connection for Bilateral Ankle Disorder

The Veteran contends that service connection for a bilateral ankle disorder is warranted because it is related to service.  Specifically, the Veteran asserted that a current bilateral ankle disorder is related to right and left ankle sprains he sustained during service.  See, e.g., August 2015 Board hearing transcript; September 2010 VA examination report.  Service treatment records show that the Veteran sustained a right ankle sprain during a volleyball game in 1984, and a left ankle sprain after stepping into a pothole in August 1987.  

A November 2011 VA physician opined that it is as likely as not that the current chronic bilateral ankle pain began in service or resulted from the in-service injuries.  The November 2011 VA physician assessed that the Veteran had chronic ankle pain but did not render a diagnosis of a bilateral ankle disability.  The September 2010 VA examination shows a normal clinical evaluation of both ankles.  The record does not otherwise show a diagnosis of a bilateral ankle disability at any point during the appeal period.  During the August 2015 Board hearing , the Veteran indicated that he was diagnosed with arthritis of the ankles approximately six months earlier; however, the record does not contain any treatment (medical) records showing such diagnosis.  Accordingly, these treatment records should be requested upon remand.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board also finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current bilateral ankle disorder. 


Service Connection for a Left Shoulder Disorder

The Veteran contends that service connection for a left shoulder disorder is warranted because it is related to service.  Specifically, the Veteran asserted that the same fall that caused the service-connected lumbar spine and cervical spine disabilities resulted in the current left shoulder tendonitis.  The Veteran also asserted that a current left shoulder disorder is related to carrying heavy weaponry and ammunition during service.  Alternatively, the Veteran asserted that the current left shoulder disorder is secondarily related to the service-connected cervical spine disability.  See, e.g., May 2009 VA Form 21-4138; April 2011 Veteran statement; August 2015 Board hearing transcript.

The record is unclear as to whether the Veteran has a current diagnosis of a left shoulder disability.  The Veteran stated that a physician informed him that he has left shoulder tendonitis.  See August 2015 Board hearing transcript.  However, the record does not contain any treatment records showing such diagnosis.  Therefore, these treatment records should be obtained upon remand.  The Veteran also asserted that a physician told him that constantly carrying heavy weights, such as heavy weaponry and ammo, caused the current left shoulder tendonitis.  See id.  

The Veteran has not been provided with a VA examination of the left shoulder.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current left shoulder disorder. 

Service Connection for a Left Hip Disorder

The Veteran contends that service connection for a left hip disorder is warranted as a result of (secondary to) the service-connected lumbar spine and left lower extremity neuropathy disabilities.  Specifically, the Veteran asserted that the lumbar spine and left lower extremity neuropathy disabilities caused a shortening of the left leg, which in turn caused the left hip to be out of its socket.  The Veteran indicated that a physician informed him that shortening of the left leg caused a left hip disability.  See, e.g., August 2015 Board hearing transcript.

The record is unclear as to whether the Veteran has a current diagnosis of a left hip disability.  A May 2012 VA radiology report provided an assessment of degenerative arthritis of the lumbar spine with associated sclerosis of the left sacroiliac joint; however, the sacroiliac joint is not considered part of the hip joint, but the left sacroiliac joint sclerosis could be the reason for what the Veteran perceives to be left hip symptoms.  The Veteran's complaints of pain that radiates from the lower back to the left hip and down the left leg could also be a symptom of the service-connected left lower extremity neuropathy.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  While the etiology of the above-referenced left hip symptoms may be partially suggested by the record, the Board is not free to substitute its own judgment for that of an expert as to which symptoms are attributed to the service-connected left lower extremity neuropathy and which symptoms are associated with a separate and distinct musculoskeletal left hip disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Veteran has not been provided with a VA examination of the left hip.  Based on the foregoing, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current left hip disorder. 

Higher Ratings for Lumbar Spine and Cervical Spine Disabilities

The Veteran is seeking higher ratings for the lumbar spine and cervical spine disabilities for which he is in receipt of a 10 percent disability for each disability for the entire appeal period.  The Veteran's representative asserted that the service-connected lumbar spine and cervical spine disabilities have worsened since the last VA examination in September 2010.  See August 2015 representative statement.  The record reflects that the Veteran underwent VA examination of the lumbar spine and cervical spine in June 2013, in addition to the September 2010 VA examination.  The June 2013 VA examiner noted that the Veteran did not have muscle spasm or altered gait as a result of the cervical spine and lumbar spine disabilities.  During the August 2015 Board hearing, the Veteran described symptoms of muscle spasm and abnormal gait as a result of the lumbar spine disability, as well as symptoms of muscle spasm, locking, and reduced ability to turn the neck, especially while driving.  The Veteran advanced that he started taking a higher dosage of pain medication in 2014 as a result of increased pain in the lumbar spine and cervical spine. 

Based on the foregoing, the evidence reflects that the lumbar spine and cervical spine disabilities may have increased in severity since the June 2013 VA examination; therefore, after considering the Veteran's assertions regarding worsening symptoms, the Board finds that a remand for an updated VA examination of the cervical spine and lumbar spine is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (holding that the Board should have ordered a contemporaneous examination of a veteran because an examination was too remote in time to adequately support a decision on appeal for an increased rating).

Higher Rating for Bilateral Hearing Loss 

The Veteran is seeking a higher rating for the service-connected bilateral hearing loss disability for which he is in receipt of a noncompensable (0 percent) disability rating for the entire appeal period.  During the August 2015 Board hearing, the Veteran asserted that the service-connected bilateral hearing loss has worsened since the most recent VA audiology examination in August 2010.  See also August 2015 representative statement.  Specifically, the Veteran advanced that he has more difficulty distinguishing words and hearing sounds. 

Because the Veteran is asserting that the service-connected bilateral hearing loss disability on appeal has increased in severity since the August 2010 VA audiology examination, an assertion that pertains specifically to speech recognition criteria, the Board finds that a remand for an updated VA audiology examination is warranted.  See Allday, 7 Vet. App. at 526; Caffrey at 381.

  
TDIU

The Veteran contends that a TDIU is warranted because he is unemployable due to the service-connected lumbar spine, cervical spine, left lower extremity neuropathy, and right upper extremity radiculopathy disabilities, as well as the now-service-connected acquired psychiatric disability granted herein.  See, e.g., September 2014 VA Form 21-8940.

There is evidence that tends to show that the Veteran's service-connected disabilities may have rendered him unemployable.  SSA records indicate that the Veteran is in receipt of SSA disability benefits because he cannot work due to a psychiatric disorder, a back disorder, and a leg disorder.  The Veteran is service connected for a lumbar spine disability, a cervical spine disability, and left lower extremity neuropathy, and this decision grants service connection for an acquired psychiatric disability.  The Veteran's combined disability rating is 30 percent for the entire appeal period.

The issue of entitlement to a TDIU is also inextricably intertwined with the other remanded issues, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Specifically, the Veteran's combined disability may change if the AOJ assigns higher ratings for the lumbar spine, cervical spine, and/or hearing loss disabilities.  Moreover, there is a potential change in the Veteran's combined disability rating resulting from the Board's grant of service connection for an acquired psychiatric disorder, which will be initially rated when the Board decision is implemented by the AOJ.  Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to all other remanded issues is completed and all remanded issues have been readjudicated.

Accordingly, the issues of service connection for a left shoulder disorder, a left hip disorder, and a bilateral ankle disorder, and entitlement to higher ratings for the service-connected lumbar spine, cervical spine, and bilateral hearing loss, as well as a TDIU are REMANDED for the following actions:

1. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain treatment records for all the remaining issues on appeal.  The Veteran should provide the name and address of the provider as well as dates of treatment for the claimed disorders on appeal.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159 (e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of any current bilateral ankle, left shoulder, and left hip disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

Does the Veteran have a bilateral ankle disability? 

If the Veteran has a bilateral ankle disability, is it as likely as not (i.e., probability of 50 percent or more) that the bilateral ankle disability had its onset during, or is otherwise related to the Veteran's active service? The examiner should specifically comment on the significance of the right and left ankle sprains sustained during active service.

Does the Veteran have a left shoulder disability (that is separate and distinct from any left upper extremity neurological disorder)?

If the Veteran has a left shoulder disability, is it as likely as not (i.e., probability of 50 percent or more) that the left shoulder disability had its onset during, or is otherwise related to the Veteran's active service? The examiner should specifically comment on the Veteran's assertions that he sustained a left shoulder injury at the same time of the fall that resulted in the service-connected lumbar spine and cervical spine disabilities.

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected cervical spine disability caused the Veteran's left shoulder disability?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected cervical spine disability aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's left shoulder disability? 

Does the Veteran have a left hip disability separate and distinct from the service-connected left lower extremity neuropathy and the service-connected lumbar spine disability?  The examiner should specifically comment on the May 2012 VA radiology report that provided an assessment of degenerative arthritis of the lumbar spine with associated sclerosis of the left sacroiliac joint, and whether this diagnosis accounts for all of the Veteran's left hip symptoms.

If the Veteran has a left hip disability, is it as likely as not (i.e., probability of 50 percent or more) that the left hip disability had its onset during, or is otherwise related to the Veteran's active service?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine and/or left lower extremity neuropathy disabilities caused the Veteran's left hip disability?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine and/or left lower extremity neuropathy disabilities aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's left hip disability? 

3. Schedule the Veteran for the relevant VA examination(s) in order to help ascertain the current extent of the service-connected lumbar spine and cervical spine disabilities.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

4. Schedule the appropriate VA audiology examination to help ascertain the current extent of the service-connected bilateral hearing loss disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The VA audiologist is requested to fully describe the functional effects caused by the bilateral hearing loss disability.

5. Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


